                      Case 1:21-mj-00262-ZMF Document 1 Filed 02/24/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                           )
                             v.                                      )
           Richard Franklin Barnard, (XX/XX/XXXX)
                                                                     )       Case No.
            Jeffery Shane Witcher, (XX/XX/XXXX)                      )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021                in the county of                                 in the
                       District of           Columbia            , the defendant(s) violated:

            Code Section                     Offense Description
Richard Franklin Barnard:
18 U.S.C. § 1752(a)(1) - Unlawful Entry on Restricted Building or Grounds
18 U.S.C. § 1752(a)(2) - Unlawful Entry on Restricted Building or Grounds
40 U.S.C. § 5104(e)(2)(D)- Violent entry and disorderly conduct on Capitol Grounds
40 U.S.C. § 5104(e)(2)(G)- Parading, Demonstrating or Picketing in a Capitol
Building

Jeffery Shane Witcher:
18 U.S.C. § 1512(c)(2)- Obstruction of an Official Proceeding
18 U.S.C. § 1752(a)(1) - Unlawful Entry on Restricted Building or Grounds
18 U.S.C. § 1752(a)(2) - Unlawful Entry on Restricted Building or Grounds
40 U.S.C. § 5104(e)(2)(D)- Violent entry and disorderly conduct on Capitol Grounds
40 U.S.C. § 5104(e)(2)(G)- Parading, Demonstrating or Picketing in a Capitol
Building

              This criminal complaint is based on these facts:
See attached statement of facts.

         ✔ Continued on the attached sheet.
         u


                                                                                                 Complainant’s signature

                                                                                            FBI Special Agent Mark Winters
                                                                                                  Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                                2021.02.24
Date:             02/24/2021                                                                                 15:27:15 -05'00'
                                                                                                    Judge’s signature

City and state:                         Washington, D.C.                             Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                  Printed name and title
